ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Analex Corporation                            )      ASBCA No. 58419
                                              )
Under Contract No. NAS 10-02026 et al.        )

APPEARANCE FOR THE APPELLANT:                        Jerome S. Gabig, Jr., Esq.
                                                      Wilmer & Lee, P .A.
                                                      Huntsville, AL

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Robert L. Duecaster, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Manassas, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 March 2014



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58419, Appeal of Analex
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals